FILED
                               NOT FOR PUBLICATION                          JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RAMON CRUZ REYES and OFELIA                        No. 08-73778
ROBLES DIAZ,
                                                   Agency Nos. A079-524-999
               Petitioners,                                    A079-525-000

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Ramon Cruz Reyes and Ofelia Robles Diaz, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion on the

ground that they failed to comply with the requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), because petitioners did not include

any evidence that they had informed the attorneys of the allegations against them,

and the alleged ineffective assistance is not plain on the face of the record. See

Reyes, 358 F.3d at 584, 597-99.

      The BIA did not abuse its discretion in denying petitioners’ motion on the

ground that the new evidence of their youngest daughter’s health problems was

untimely and did not fall within any exception to the time restrictions. See 8

C.F.R. § 1003.2(c)(2), (3).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73778